DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 5901950).
Kobayashi et al. discloses a conveyance apparatus comprising:
          a plurality of conveyors configured to convey a recording material (FIGs. 1A-2A: Two conveyors (13-14 and 15-16) conveys the sheet c);
                         an image reader configured to read a pattern image on the recording material being conveyed (column 1, lines 25-30: An image reading unit for scanning an image on a sheet); and
                         circuitry configured to control the image reader to read the pattern image on the recording material in a period including a timing at which a trailing edge of the recording material being conveyed by at least two of the plurality of conveyors exits an upstream conveyor among the at least two of the plurality of conveyors in a direction of conveyance of the recording materials (FIG. 2A shows the trailing edge of the sheet c exiting the conveyor 13-14. Fluctuation of the document feeding speed (due to the document leaves the upper and lower transfer rollers) causes a deterioration of image reading accuracy (column 1, lines 30-42) means that the image reading unit is reading the document sheet while the trailing edge of the document sheet is leaving the transfer rollers).
	Regarding to claim 16: an image forming device configured to form a target image on a recording material (FIG. 3: The printing device 5).
Allowable Subject Matter
2.	Claims 4 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 4: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the circuitry is configured to adjust a timing at which the image reader reads the pattern image based on conveyance speed fluctuation data obtained from read data of the pattern image is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 7: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the circuitry is configured to detect the image detect of the target image based on read data of the target image, using conveyance speed fluctuation data obtained from read data of the pattern image is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 8-15 are allowed because they depend directly/indirectly on claim 7.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853